T.C. Summary Opinion 2018-12



                            UNITED STATES TAX COURT



                       TONI HARRIS, Petitioner v.
             COMMISSIONER OF INTERNAL REVENUE, Respondent



      Docket No. 9538-16S.                             Filed March 13, 2018.



      Toni Harris, pro se.

      Jason T. Scott, for respondent.



                                 SUMMARY OPINION


      CARLUZZO, Chief Special Trial Judge: This case was heard pursuant to

the provisions of section 7463 of the Internal Revenue Code in effect when the

petition was filed.1 Pursuant to section 7463(b), the decision to be entered is not


      1
          Unless otherwise indicated, section references are to the Internal Revenue
                                                                          (continued...)
                                          -2-

reviewable by any other court, and this opinion shall not be treated as precedent

for any other case.

      In a notice of deficiency dated January 25, 2016 (notice), respondent

determined a deficiency in petitioner’s 2013 Federal income tax. The deficiency is

attributable entirely to the disallowance of an American Opportunity Tax Credit

petitioner claimed on her 2013 Federal income tax return (return). The issue for

decision is whether petitioner is entitled to that credit.

                                      Background

      Some of the facts have been stipulated and are so found. At the time the

petition was filed, petitioner resided in California.

      At all times relevant, petitioner was employed by Walmart where she had

been employed for approximately nine years as of the date of trial. While

employed at Walmart, petitioner was also enrolled as an undergraduate student at

San Francisco State University (SFS). During the spring 2013 semester she was

registered for five courses (12 credits) but had to withdraw from each course

before completing the semester because of a family medical emergency.




      1
      (...continued)
Code of 1986, as amended, in effect for the year in issue.
                                         -3-

      SFS issued a Form 1098-T, Tuition Statement, to petitioner for 2013 that, as

relevant here, shows an amount billed for qualified tuition and related expenses,

but “$0” for total payments made against that amount.

      Petitioner’s return includes a Form 8863, Education Credits (American

Opportunity and Lifetime Learning Credits). On that form petitioner claimed an

American Opportunity Tax Credit (AOTC) attributable to her enrollment at SFS.

      In the notice respondent determined that petitioner was not entitled to the

AOTC because SFS “did not verify the amount claimed on * * * [petitioner’s] tax

return” as payment it received for qualified tuition and related expenses.

                                     Discussion

      According to petitioner, the expenses shown as “adjusted qualified

education expenses” on the Form 8863 include the tuition and costs of a laptop

computer, books, and other supplies related to the courses she was enrolled in

during the 2013 spring semester at SFS. According to respondent, petitioner is not

entitled to include those expenses in the calculation of the AOTC claimed on the

return because, if for no other reason, she has failed to establish that she paid those

expenses.

      The AOTC is a modified version of the Hope Scholarship Credit. See sec.

25A(i). It provides for a credit for qualified tuition and related expenses paid by a
                                         -4-

taxpayer for education furnished to an eligible student. The credit is equal to “(A)

100 percent of so much of the qualified tuition and related expenses paid by the

taxpayer during the taxable year * * * as does not exceed $2,000, plus (B) 25

percent of such expenses so paid as exceeds $2,000 but does not exceed $4,000.”

Sec. 25A(i)(1). The statute defines “qualified tuition and related expenses” to

include tuition and fees at an eligible educational institution that the taxpayer, the

taxpayer’s spouse, or the taxpayer’s dependent attends, as well as course materials.

Sec. 25A(f)(1), (i)(3).

      Although the types of expenses included on the Form 8863 might otherwise

qualify for the AOTC, the taxpayer must establish that the expenses were paid in

order to be entitled to the credit. The only evidence petitioner offered to support

her claim that she paid the expenses was her generalized testimony on the point.

Petitioner did not provide any canceled checks, credit card statements, bank

account statements, account statements from SFS, or any other document that

shows that she paid any of the “qualified tuition and related expenses” shown on

the Form 8863. That being so, she is not entitled to the AOTC here in dispute, and

respondent’s disallowance of the credit is sustained.
                            -5-

To reflect the foregoing,


                                        Decision will be entered

                                  for respondent.